t c memo united_states tax_court ian d hughes and vanessa s hughes petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in ps’ federal_income_tax for tax_year on the basis of their amended federal_income_tax return r further determined an addition_to_tax under sec_6651 for failure to timely file the original return and an accuracy- related penalty under sec_6662 in an amendment to answer r asserted for the first time a gross_valuation_misstatement penalty under sec_6662 the parties settled all issues related to the deficiency except one on their original return ps claimed zero bases in shares of k stock sold in date and recognized long-term_capital_gain they also reported a substantial capital_loss from an unrelated transaction on the amended_return ps reduced their reported loss from the unrelated transaction they also increased their claimed bases in the k shares and reduced the gain from the k shares’ sale ps contend that p-h who is and was a u s citizen and who was then a u k resident gave the k shares to p-w who was then a u k citizen and resident in date and date that p-w took a fair market_value basis in the shares and that ps accordingly recognized the reduced_amount of gain reported on their amended_return when the k shares were sold r contends that p-h did not make a completed_gift to p-w and that ps had zero bases in the k shares when they were sold held regardless of whether p-h transferred the k shares to p-w for u s tax purposes before their sale ps had zero bases in the k shares when they were sold held further ps are liable for the sec_6662 b e and h gross_valuation_misstatement penalty with respect to any underpayment_of_tax attributable to their overstatement of bases in the k shares on their amended tax_return held further ps are not liable for the sec_6662 accuracy- related penalty for negligence or disregard of rules and regulations but are liable for the penalty for any substantial_understatement_of_income_tax with respect to the balance of any underpayment sonia m agee for petitioners jonathan e behrens and gerald a thorpe for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency of dollar_figure for petitioners’ taxable_year on the basis of the amended_return petitioners filed on date respondent also determined a dollar_figure sec_6651 addition_to_tax for failure to timely file the original tax_return late-filing addition determined an accuracy-related_penalty under sec_6662 of dollar_figure and asserted in his amendment to answer filed date a sec_6662 b e and h gross_valuation_misstatement penalty before trial the parties settled with regard to all but one of the noncomputational adjustments that contributed to the determined deficiency settled issues the parties litigated that remaining adjustment at trial the parties also settled the late-filing addition and agreed on the accuracy-related_penalty applicable to the portion of petitioners’ underpayment that was attributable judge diane kroupa tried this case on date and retired from the tax_court on date with the parties’ agreement the case was reassigned to judge robert a wherry jr for the purpose of rendering an opinion all section references are to the internal_revenue_code i r c of as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated to one of the settled issues the remaining penalties were litigated taking into account the settled issues the issues presented for decision are in the notice_of_deficiency respondent determined that petitioners received but did not report a california income_tax refund petitioners conceded this issue respondent also disallowed certain temporary living travel and transportation and automobile expense deductions and an ordinary_loss deduction petitioners claimed on schedule e supplemental income and loss petitioners’ claimed short-term_capital_loss deduction attributable to fees incurred to enter into a tax_shelter transaction petitioners’ claimed long-term_capital_loss deduction on their sale of a former residence a portion of petitioners’ claimed mortgage interest_deduction and petitioners’ claimed investment_interest expense deduction each party conceded some of these issues in whole or in part the parties also stipulated a accuracy-related_penalty with respect to item the notice_of_deficiency refers to the amounts of short-term_capital_loss and long-term_capital_gain reported on petitioners’ form 1040x amended u s individual_income_tax_return rather than those reported on their original return although respondent thus evidently accepted petitioners’ amended_return he nevertheless determined in the notice that it was not a qualified_amended_return within the meaning of sec_1_6664-2 income_tax regs petitioners implicitly challenged this determination in their petition whether petitioners’ form 1040x was a qualified_amended_return could in abstract affect their liability for the penalties that remain at issue see sec_1_6664-2 income_tax regs providing that additional tax shown on a qualified_amended_return may reduce the underpayment upon which any penalty will be calculated petitioners’ original and amended returns showed precisely the same amount of tax however so even if the amended_return was a qualified_amended_return they have not shown or proven any salutary effect on their penalty liability although in the notice_of_deficiency respondent premised his deficiency determination and the underlying adjustments on the numbers reported in petitioners’ amended tax_return he nevertheless determined a gross_valuation_misstatement penalty with respect to the short-term_capital_loss deduction from the tax_shelter transaction as petitioners reported it on their original return the parties subsequently stipulated a reduced penalty of since the trial and filing of the briefs the parties have responded to an order of the court pointing out continued whether petitioner husband ian hughes transferred ownership for u s tax purposes of certain shares of stock in kpmg consulting inc kci to petitioner wife vanessa hughes mrs hughes before the sale of those shares kci shares in date if so whether mrs hughes took bases greater than zero in the kci shares whether petitioners are liable for the sec_6662 b e and h gross_valuation_misstatement penalty with respect to the portion of any underpayment of income_tax for the taxable_year that is attributable to an overstatement of bases in the kci shares and whether petitioners are liable for a sec_6662 accuracy-related_penalty with respect to any underpayment of income_tax for the taxable_year on the basis of a substantial_valuation_misstatement negligence or disregard of rules and regulations and or a substantial_understatement_of_income_tax continued various inconsistencies in their stipulations and computations and requesting clarification they now concur that this stipulation is moot and that no portion of any underpayment redetermined in this proceeding will be attributable to any valuation misstatement on petitioners’ original return findings_of_fact some of the facts have been stipulated and are so found the parties’ stipulation of facts their three written stipulations of settled issues and the additional stipulation of settled issues that was read into the record at trial are incorporated herein by this reference petitioners ian and vanessa hughes lived in portugal when they filed their petition i petitioners’ background ian and vanessa hughes married on date and remained married through the time of trial during and mrs hughes was a citizen of the united kingdom u k the united_states granted her conditional u s permanent resident status as of date petitioner ian hughes is and was during and a u s citizen during and until date he was a u k resident both mr and mrs hughes became u s residents on date the hugheses’ joint federal_income_tax return identified mrs hughes’ occupation as homemaker mr hughes made his career as a tax accountant after majoring in business administration and receiving a bachelor of arts degree from the university of toronto in he earned a bachelor of law degree from the college of law london in mr hughes obtained a certified public accountant’s c p a license in texas in and took a job with kpmg llp kpmg he was employed by kpmg from until he retired on date during his tenure at kpmg mr hughes rose through the ranks and moved among kpmg’s international offices between date and he worked in the firm’s international tax group in houston chicago and toronto earning promotions from staff accountant to manager from manager to senior manager and finally in to partner during this period his duties shifted from preparing corporate and partnership federal_income_tax returns to advising clients particularly publicly traded corporations mr hughes also began to specialize in the international aspects of subchapter_c of the code and cross- border transactions particularly mergers and acquisitions m a he returned to the chicago office and continued with his transactional work for publicly traded corporations in mr hughes moved again this time to london there as partner in charge of kpmg’s corporate tax practice he advised british and other european corporations on the u s tax consequences of m a in date while working in london mr hughes married brenda hughes five months later having concluded that brenda hughes had married him solely for financial reasons he separated from her their divorce was finalized on or about date and a court decision with respect to the property settlement was entered in date shortly after the divorce was final mr hughes married vanessa the current mrs hughes on date during mr hughes also learned that kpmg wanted to transfer him yet again this time to california when mrs hughes was granted conditional u s permanent resident status on date mr and mrs hughes moved to california and mr hughes began working as kpmg’s partner in charge of m a tax services for northern california mr hughes received a promotion in to partner in charge of m a tax services for the west area while in california mr hughes advised clients on subchapter_c issues--in particular the u s tax consequences of m a-- and managed due diligence engagements in kpmg transferred mr hughes to amsterdam where he again provided corporate tax_advice this time to dutch and other european clients until his date retirement thereafter mr and mrs hughes moved first to a temporary home in portugal and then to a permanent home there which they occupied in date mr hughes’ career at kpmg focused almost entirely on the tax aspects of corporate transactions he had little expertise in individual or estate_tax or tax_treaty interpretation he never prepared an individual tax_return as a paid return preparer but he did prepare at least two u s tax returns involving the transactions at issue in this case for himself and his wife ii kci stock during kpmg spun off its consulting business to a newly formed corporation kci the firm retained a direct equity stake of approximately of kci’s outstanding shares and these shares were specially allocated among kpmg’s partners including mr hughes k-1 shares in date kpmg caused kci to issue shares representing the remaining of its equity to kpmg’s partners including mr hughes who received big_number shares of kci stock founders’ shares on date mr hughes did not contribute funds to kpmg in connection with kci’s formation he took zero bases in the founders’ shares mr hughes disclosed his interests in the kci shares on a form completed in connection with his divorce from brenda hughes but he indicated that because there was no public market for kci stock and at that time no definitive plan for a public offering their fair_market_value could not be ascertained the divorce had proven highly contentious and in late mr hughes began to fear that if the kci shares were sold in the near future thereby establishing their putative fair_market_value his former wife brenda hughes would seek to reopen the october court case with respect to the property settlement to argue for a share of the kci stock sale proceeds he therefore decided to give some or all of his rights in the kci shares to his new wife vanessa mr hughes consulted his divorce lawyer john briggs about how to accomplish the gift under u k law on mr briggs’ advice mr hughes prepared a gift deed signed it and had it witnessed the gift deed apparently provided to the effect that mr hughes as the legally vested owner transferred the economic and beneficial_ownership of the kci shares to be held in trust absolutely to mrs hughes the parties viewed the effectiveness of this attempted transfer as important if not essential to the resolution of this case but because the court would reach the same resolution regardless of the attempted transfer’s effectiveness we need not resolve the parties’ factual disputes on this issue mr hughes could not produce the original gift deed or any copy thereof he explained that several boxes of his business and personal items had gone missing during the hugheses’ serial international moves in during the audit that led to this case mr hughes could not find any documents relating to the gift so he traveled to london to review mr briggs’ firm’s records from his representation mr hughes did not locate the principal document he sought the gift deed but he did ask mr briggs’ partner david isaacs how the gift deed would have been worded on the basis of mr isaacs’ response mr hughes drafted and signed a declaration containing the quoted phrases which respondent introduced into evidence at trial we find that the declaration as explained and given context by mr hughes’ testimony suffices to establish the wording of the original gift deed mr hughes purported to transfer the kci shares to mrs hughes in two tranches an unspecified number of shares having a fair_market_value of dollar_figure in date and big_number shares having a fair_market_value of dollar_figure in date petitioners have not identified the specific shares--founders’ shares or k-1 shares--included in each gift kpmg sold the founders’ shares on date kpmg remitted the net_proceeds from the sale dollar_figure by check made payable to mr hughes kpmg also sold most of the k-1 shares during on mr hughes’ schedule_k-1 partner’s share of income credits deductions etc kpmg reported that his distributive_share of kpmg’s net_long-term_capital_gain for the year was dollar_figure this amount was equal to the net_proceeds from the k-1 shares’ sale iii tax reporting mr hughes did not advise kpmg of his purported gifts of the kci shares to mrs hughes either in or he did not report the alleged gifts of shares to the u k for either or nor did he file a form_709 united although petitioners have not identified the specific dates of these alleged gifts because they contend that mrs hughes was a u k resident when the gifts occurred we presume that the date gift occurred before petitioners became u s residents on january of that year states gift and generation-skipping_transfer_tax return for the taxable_year during which he claims to have made the first gift of kci shares to mrs hughes mr hughes did however file a form_709 for the taxable_year on or about date although he professed a lack of familiarity with form_709 mr hughes prepared that return gift_tax_return himself the gift_tax_return reported no gift_tax due mr hughes paid no gift inheritance or capital_gains_tax to the u k and no gift_tax to the united_states with respect to the kci shares for or in addition to the gift_tax_return mr hughes also prepared the hugheses’ original jointly filed form_1040 u s individual_income_tax_return original return respondent received the original return on date on schedule d capital_gains_and_losses of the original return petitioners reported dollar_figure of short-term_capital_loss attributable to a transaction unrelated to the kci shares’ purported transfer and subsequent sale unrelated transaction dollar_figure of long-term_capital_gain attributable to the date sale of the founders’ shares in which petitioners claimed zero bases and as passthrough gain from a partnership s_corporation estate_or_trust dollar_figure of net_long-term_capital_gain from the k-1 shares’ sale during or around after the internal_revenue_service irs issued a notice that classified as a listed_transaction a transaction substantially_similar to the unrelated transaction mr hughes concluded that he and mrs hughes should amend the original return to reverse almost all of the loss claimed on the unrelated transaction hence mr hughes prepared a form 1040x amended_return respondent received the amended_return on date on the amended_return petitioners reported dollar_figure of short-term_capital_loss attributable to the unrelated transaction zero capital_gain attributable to the sale of the founders’ shares in which petitioners claimed aggregate bases of dollar_figure and dollar_figure of long-term capital gain--realized directly rather than as a passthrough item from schedule k-1--as a result of the sale of the k-1 shares in which they now claimed aggregate bases of dollar_figure to summarize petitioners reported bases in the kci shares and amounts of capital_gain from their transactions on schedules d of the original and amended returns as follows original return amended_return amount where reported amount unrelated transaction dollar_figure where reported part i line short-term_capital_gains and losses part ii line long-term_capital_gains and losses part ii line long-term_capital_gains and losses dollar_figure big_number -0- big_number bases in founders’ shares gain from sale of founders’ shares bases in k-1 shares part i line short-term_capital_gains and losses part ii line long-term_capital_gains and losses part ii line long-term_capital_gains and losses part ii line long-term_capital_gains and losses --- n a big_number part ii line net long-term gain_or_loss from partnerships s_corporations estates and trusts from schedules s k-1 part ii line long-term_capital_gains and losses big_number gain from sale of k-1 shares big_number iv reporting rationale before filing the original return in mr hughes obtained advice and information from various sources concerning the gifts of kci shares to mrs hughes first he consulted his divorce lawyer mr briggs about the legal mechanism for making a gift under u k law mr briggs advised him to use a gift deed second over lunch one day he asked james mclellan a u k -chartered accountant about the u k gift inheritance and income_tax consequences of a gift of shares mr mclellan advised him that the transaction would not be taxable in the u k and that the donee’s bases in the shares would be their fair_market_value mr mclellan who was not familiar with u s law did not opine on the planned transfer’s u s tax consequences or the effect of any applicable tax_treaty third mr hughes looked at a brief description of transfers between spouses in the master tax guide and concluded that no recognition of gain_or_loss was required for u s tax purposes fourth mr hughes asked jeff sargent a fellow kpmg partner who specialized in international executive individual income_tax returns to confirm that the transfer of his shares to his nonresident_alien wife would be tax-free for u s tax purposes according to mr hughes mr sargent confirmed that it would be although he believed that he was obliged to file a gift_tax_return in connection with the share transfers mr hughes delayed doing so until because of his lack of familiarity with form_709 in preparing the return mr hughes consulted the master tax guide to ascertain the applicable_amount of the unified_credit against gift and estate_tax he also reread sec_1041 of the code and concluded on the basis of sec_1041 and his reading of the question and answer portion of the regulations thereunder that the gifts to mrs hughes had been a taxable transaction for u s tax purposes mr hughes testified that while attending a kpmg seminar in washington he spoke with two colleagues who worked in the estate and gift_tax field who advised him that the transaction to a nonresident_alien spouse was a taxable one mr hughes further testified in sum that at that point he believed he had realized capital_gain from the gifts to his nonresident_alien wife reviewed obviously without considering its effective date a tax_treaty between the united_states and the u k that had been adopted after the dates of the gifts new treaty and concluded that under the new treaty by virtue of his u k residency at the time of the gifts he was subject_to capital_gains_tax only in the u k notwithstanding his u s citizenship mr hughes reached these conclusions in when he filed the amended_return in he took the opportunity to modify his reporting of the kci shares’ sale to reflect a stepped-up_basis that he believed should have resulted from the taxable_gifts on a statement attached to form 1040x he explained his reasoning that sec_1041 rendered the kci stock gifts taxable to him but that pursuant to the new treaty he was taxable on capital_gain only in the united kingdom his country of residence at the time of the gifts v procedural history respondent mailed petitioners a notice_of_deficiency on date taking into consideration petitioners’ amended_return respondent determined an income_tax deficiency of dollar_figure a sec_6651 late-filing addition of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure petitioners timely petitioned this court on date respondent’s deficiency determination rested upon multiple adjustments some of them computational to petitioners’ amended_return before trial the parties settled with regard to all but one of the noncomputational adjustments as well as one penalty issue before the filing of stipulations of settled issues concerning these settlements respondent sought and was granted leave to file an amendment to answer in that amendment to answer respondent asserted a sec_6662 b e and h gross_valuation_misstatement penalty solely in relation because petitioners resided outside the united_states when respondent mailed them the notice_of_deficiency they had days rather than days within which to timely file their petition see sec_6213 the notice_of_deficiency incorrectly identified petitioners’ last day to timely file a petition as date in fact the 150th day fell on saturday date so petitioners’ last day to timely file their petition was monday date see sec_7503 to the single noncomputational adjustment that the parties did not resolve before trial--that is petitioners’ claimed bases in the kci shares at the time of their sale petitioners did not file a reply to the amendment to answer at trial on date the parties litigated the unresolved noncomputational adjustment as well as the penalties before judge kroupa see supra note opinion there remain four issues for decision the first two are whether mr hughes transferred ownership of the kci shares to mrs hughes and if so whether mrs hughes took bases greater than zero in the kci shares for petitioners to prevail we must answer both questions affirmatively we conclude that regardless of how we resolve the first issue as to the second issue petitioners had zero bases in the kci shares when they were sold therefore we will assume arguendo that mr hughes gave the kci shares to mrs hughes and hence proceed directly to the second issue here at the outset we note that this is an income_tax case respondent has not determined a deficiency in gift_tax and we do not here consider whether mr hughes’ gifts of the kci shares to mrs hughes were taxable transfers under the gift_tax statutes see eg sec_2501 imposing a tax on the transfer of property by gift by any individual resident or nonresident we thus analyze only the income_tax consequences of the transfer petitioners bear the burden_of_proof see rule a i tax consequences of transfer assuming as petitioners claim that mr hughes made gifts of the kci shares to mrs hughes the parties dispute whether these gifts resulted in taxable_income to either mr or mrs hughes and what bases mrs hughes took in the shares respondent maintains that the gifts did not result in taxable_income and that mrs hughes took transferred bases from mr hughes under sec_1015 petitioners on the other hand cite sec_1041 and 370_us_65 for the twin propositions that the gifts resulted in taxable_income as to mr hughes the donor and mrs hughes the donee took a fair_market_value basis in the kci shares in davis u s pincite in a property settlement incident_to_divorce the taxpayer agreed to transfer certain appreciated_property to his soon-to-be-former wife in exchange for her release of her delaware law marital rights the principal as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 although sec_7491 may shift the burden_of_proof in specified circumstances petitioners did not argue and in any event have not established that they meet the prerequisites under sec_7491 and for such a shift question before the court was whether in connection with the exchange the taxpayer should be required to recognize as income the appreciation in the property transferred see id pincite under delaware law a wife’s inchoate rights in her husband’s property partake more of a personal liability of the husband than a property interest of the wife id pincite accordingly the court adopted the government’s analogy of the exchange to a taxable transfer of property in exchange for the release of an independent legal_obligation id pincite the exchange was thus a taxable_event to which the basic principles of sec_1001 and sec_1012 applied the husband’s taxable gain was properly measured as the excess of his amount realized--the fair_market_value of the wife’s extinguished marital property rights-- over his adjusted_basis in the property transferred and the wife took a cost_basis in the property received see id pincite to determine the fair_market_value of the extinguished rights the court presumed that the parties had acted at arm’s length and reasoned that the value of the rights must be equal in value to the property for which they were exchanged id pincite because the court’s decision in davis turned on the nature of the wife’s rights under state law its application resulted in disparate federal tax treatment between states of marital property_settlements upon divorce see berger v commissioner tcmemo_1996_76 71_tcm_2160 u pon an approximately equal division of community_property on divorce no gain was recognized on the theory that there was only a nontaxable partition not a sale_or_exchange 64_tc_959 affd per curiam 552_f2d_1350 9th cir see also 72_tc_326 the commissioner applied a like result to the partition of jointly held property see revrul_74_347 1974_2_cb_26 the tax treatment of divisions of property between spouses involving other various types of ownership under the different state laws was often unclear and resulted in much litigation see h rept part pincite several common_law states had tried to avoid the result in the davis case by amending and bending their property and equitable distribution laws id congress was dissatisfied with the resulting patchwork and desired to make the federal tax law less intrusive into marital property relationships id pincite sec_1041 was the result id today sec_1041 provides that n o gain_or_loss shall be recognized on a transfer of property from an individual to a spouse or to a former spouse incident_to_divorce to complement this nonrecognition rule the statute provides for the recipient spouse or former spouse to take a transferred_basis in the property sec_1041 when the recipient spouse is a nonresident_alien however sec_1041 does not apply see sec_1041 in this circumstance petitioners urge davis still governs as they read davis the kci share transfer is taxable to the transferor spouse and the recipient spouse takes a fair_market_value basis in the property received petitioners’ logic suffers from at least three fatal flaws first they fail to appreciate the distinction between realization of income and its recognition second davis is inapposite because it involved an exchange not a gift third even if davis applied here it would not produce the result petitioners seek a recognition vs realization first petitioners fail to appreciate that sec_1041 is a nonrecognition_provision it applies where gain_or_loss has been realized and would otherwise be recognized under the code see 102_tc_77 characterizing sec_1041 as a nonrecognition_provision sec_1041 simply restores the status quo when the recipient spouse is a nonresident_alien such that ordinary recognition rules apply to the transferor and transferee if the transferor spouse has realized gain_or_loss and no other code section provides for nonrecognition then that gain_or_loss must be recognized see sec_1_1041-1t to support their argument that sec_1041 mandates recognition petitioners assert that congress enacted sec_1041 to ensure that property transferred from a resident to a non-resident alien would not forever escape taxation by the united_states as authority for this proposition they cite continued a-3 temporary income_tax regs fed reg date gain_or_loss if any is recognized assuming no other nonrecognition_provision applies at the time of a transfer of property if the property is transferred to a spouse who is a nonresident_alien emphasis added where as here an interspousal property transfer takes the form of a gift no gain is realized so regardless of whether sec_1041 applies there is no gain to be recognized the code imposes income_tax on individuals’ taxable_income which consists of gross_income less allowable deductions sec_1 a gross_income in turn means all income from whatever source derived sec_61 and income encompasses undeniable accessions to wealth 348_us_426 as a general matter a donor does continued legislation limiting the estate_tax_marital_deduction for transfers to nonresident_alien spouses the expatriation tax of sec_877 and the requirement of sec_6851 that an alien departing the united_states obtain a certificate_of_compliance with income_tax obligations from the irs these authorities may illustrate that congress generally desires to limit erosion of the u s income_tax base through the transfer of untaxed gains beyond its jurisdiction but they demonstrate nothing concerning congress’ intent in enacting sec_1041 the definition of income and the realization requirement are bedrock principles of u s income_tax law see 348_us_426 interpreting income within the predecessor statute of sec_61 as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion we will not on the basis of unrelated legislation enacted at different times by different congresses read into sec_1041 an intent to impose income_tax in the absence of income realization not realize income from making a gift see 119_tc_157 ‘a gift of appreciated_property does not result in income to the donor so long as he gives the property away absolutely and parts with title thereto before the property gives rise to income by way of a sale ’ emphasis added quoting 42_tc_894 rather a gift by its nature reduces the donor’s wealth and represents an economic loss to the donor the donee on the other hand realizes an economic gain upon receipt of a gift his or her wealth increases by the value_of_the_gift but for tax purposes sec_102 excludes this gain from the donee’s gross_income to preserve the u s ’ ability to tax any unrecognized_gain in property that is the subject of the gift sec_1015 sets the donee’s basis in the property equal to the lesser_of the donor’s basis or that of the last preceding owner by whom it was not acquired by gift or if there is unrecognized_loss then for loss purposes the property’s fair_market_value cf sec_1015 providing that for interspousal gifts that are subject_to sec_1041 sec_1041 determines the transferee’s basis in sum under these general rules no income_tax is imposed on either donor or donee because neither party realizes income from the gift hence when mr hughes gave the kci shares to mrs hughes neither spouse realized income and thus neither spouse could recognize income the gifts were not income taxable events and nothing in the code or the regulations thereunder provided for mrs hughes to take stepped-up bases in the shares rather she took transferred bases of zero from her husband the donor b gifts vs exchanges davis on which petitioners primarily rely does not suspend or modify the essential principles discussed above moreover the facts of davis differ materially from those at issue here mr hughes gave the kci shares to his wife whereas davis involved an exchange incident_to_divorce the parties have stipulated that mr hughes had zero bases in the founders’ shares they did not stipulate his bases in the k-1 shares petitioners introduced no evidence concerning mr hughes’ alleged bases in the k-1 shares petitioners did claim an aggregate basis of dollar_figure in these shares on the amended_return but an income_tax return is merely a statement of a taxpayer’s claim and is not presumed to be correct 62_tc_834 petitioners provided no explanation of how they computed their claimed basis and no evidentiary support for it in his testimony mr hughes merely described this number as reflecting the step-up_in_basis that he believed mrs hughes was due under the code even if we assume that he considered this amount to be the k-1 shares’ fair_market_value at the time of the gifts he provided no information about how he determined it this amount is considerably less than the price at which kpmg sold the k-1 shares during the course of in contrast for the founders’ shares which mr hughes gave to mrs hughes along with the k-1 shares he claimed on the amended_return an aggregate basis equal to the price at which the shares were sold mr hughes provided no rationale for this disparate treatment of the two blocks of kci shares petitioners have not carried their burden of proving that mr hughes and thus mrs hughes had bases greater than zero in the k-1 shares mr and mrs davis entered into a voluntary property settlement and separation agreement under which mr davis agreed to transfer to mrs davis big_number shares of stock ‘in full settlement and satisfaction of any and all claims and rights against him whatsoever including but not by way of limitation dower and all rights under the laws of testacy and intestacy ’ davis u s pincite the divorce decree incorporated this agreement id pincite after mr davis delivered one-half of the stock pursuant to the agreement the irs determined that he should have recognized gain on the transfer see id pincite when the dispute over this determination reached the supreme court the court framed the question before it as whether the transfer in issue was an appropriate occasion for taxing the accretion to the stock id pincite was it a ‘sale or other disposition’ within the meaning of sec_1001 from which mr davis should recognize taxable gain id pincite mr davis compared the transaction to a nontaxable division of property between two co-owners whereas the irs likened it to a taxable transfer of property in exchange for the release of an independent legal_obligation id pincite the court sided with the irs concluding that mr davis had exchanged the stock for release from financial obligations to his former wife created by delaware law id pincite hence the transaction was taxable see id pincite the stock transfer in davis occurred pursuant to a written mutual settlement agreement under which the parties acted at arm’s length see id pincite in contrast mr hughes unilaterally prepared and executed a gift deed to effect the transfer at issue more important the transfer in davis was not a gift but an exchange see id pincite n petitioners have never contended that mr hughes received anything from mrs hughes in exchange for the kci shares even if petitioners had raised this argument the record contains no evidence that mrs hughes transferred property or rights of any kind to her husband in exchange for the kci shares rather petitioners have consistently maintained that mr hughes gave the kci shares to mrs hughes the court in davis specifically emphasized that the transaction at issue was not a gift property transferred pursuant to a negotiated settlement in return for the release of admittedly valuable rights is not a gift in any sense of the term id pincite n these factual distinctions render davis wholly inapposite the factual predicate to taxation in davis was that mr davis had received something of value he realized a gain within the meaning of sec_61 see davis u s pincite that factual predicate is absent here c fair_market_value vs cost even if we were to apply davis doing so would not produce the result petitioners seek fair_market_value bases for mrs hughes in the kci shares after determining that the transaction was taxable to mr davis the court in davis turned to mrs davis’ basis in the stock she received on that question all indicia point ed to a ‘cost’ basis for this property in the hands of the wife id pincite to determine mrs davis’ cost the court looked to the value of the rights she had relinquished see id because the court assumed that the parties had acted at arm’s length it concluded that they must have exchanged property of equal value id pincite hence mr davis had received and mrs davis had given up property having a fair_market_value equal to that of the transferred stock see id pincite if we were to treat mr hughes’ gifts of kci shares to mrs hughes as taxable transactions under davis mr hughes’ amount_realized and mrs hughes’ aggregate costs basis in the kci shares would be the fair_market_value of what she transferred to mr hughes in exchange for the kci shares there was no exchange so that fair_market_value would be zero contrary to petitioners’ reading davis does not establish a blanket rule that the recipient of a taxable interspousal transfer takes a fair_market_value basis in the property received the court in davis treated mrs davis’ relinquished marital rights as having equal value to the shares she received because the rights were inchoate and thus difficult to value and because a bsent a readily ascertainable value it is accepted practice where property is exchanged to hold that the values ‘of the two properties exchanged in an arms-length transaction are either equal in fact or are presumed to be equal ’ id pincite citation omitted quoting 126_fsupp_184 ct_cl valuing what mrs hughes transferred to her husband for the kci shares presents no such difficulty she transferred nothing so the value transferred was zero d conclusion even had mr hughes made completed gifts of an undivided legal and beneficial_interest in the founders’ shares and the k-1 shares to mrs hughes mrs hughes would have zero bases in those shares see sec_1015 under the code the gifts were not taxable events for income_tax purposes see sec_61 sec_102 as explained above davis does not support a contrary conclusion regardless of which of the hugheses owned the kci shares when they were sold that person had zero bases in the shares accordingly we will sustain respondent’s determination_of_a_deficiency with respect to petitioners’ gain on the kci shares’ disposition as reported on their amended_return ii applicability of penalties in the notice_of_deficiency respondent determined that petitioners were liable for a sec_6662 and b and accuracy-related_penalty with respect to their underpayment of income_tax for the taxable_year on the basis of a substantial_valuation_misstatement negligence or disregard of rules and regulations and or a substantial_understatement_of_income_tax in an amendment to answer respondent further asserted a sec_6662 b e and h gross_valuation_misstatement penalty with respect to the portion of petitioners’ underpayment of income_tax for the taxable_year that was attributable to their overstatement of bases in the kci shares on the amended_return hence respondent determined that either a or a penalty would apply to any underpayment see sec_6662 b - c - e h see also sec_1_6662-2 income_tax regs explaining that where more than one penalty could apply to a portion of an underpayment penalties do not stack and only the maximum potentially applicable penalty applies as a general_rule the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 see also sec_7491 for all but one of the penalties at issue here once respondent has met this burden of production the burden will shift to petitioners to prove an affirmative defense or that they are otherwise not liable for the penalty see higbee v commissioner t c pincite with respect to the remaining penalty--the gross_valuation_misstatement penalty with respect to petitioners’ claimed bases in the kci shares which respondent first asserted in his amendment to answer--respondent bears the burden_of_proof see rule a the commissioner bears the burden_of_proof with respect to a new_matter seventeen seventy sherman st llc v commissioner tcmemo_2014_124 at the commissioner bears the burden_of_proof with respect to a penalty first raised in his amendment to answer dollar_figure where the commissioner first asserts an addition_to_tax under sec_6651 in an answer or amendment thereto we have described his burden_of_proof as requiring him to establish the absence of exculpatory factors see rader v commissioner t c ___ ___ slip op pincite date see also arnold v commissioner tcmemo_2003_259 86_tcm_341 in at least one instance we have observed that this rule might be extended to the penalty context such that where the commissioner first asserts a sec_6662 penalty in an answer or amendment to answer his burden_of_proof entails establishing the absence of a sec_6664 reasonable_cause defense see cavallaro v commissioner tcmemo_2014_189 at there however we were able to resolve the issue of whether sec_6664 applied without having to resolve the burden_of_proof issue see id at citing 110_tc_189 ndollar_figure w e decide the issue on a preponderance_of_the_evidence therefore the allocation of the burden_of_proof does not determine the outcome similarly here we would reach the same conclusion with respect to the reasonable_cause and good-faith defense no matter continued a valuation_misstatement_penalty sec_6662 and b provides for the imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to a substantial_valuation_misstatement for returns filed on or before date as is relevant here a substantial_valuation_misstatement occurs when the value of any property or the adjusted_basis of any property claimed on any return of tax_imposed_by_chapter_1 is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 sec_6662 increases this penalty to if the value or adjusted_basis claimed on the return is or more of the actual value or adjusted_basis a regulation clarifies that when the actual value or basis is zero any claimed value is considered or more of the correct amount sec_1_6662-5 income_tax regs in the notice_of_deficiency respondent determined that petitioners had zero bases in the founders’ shares and the k-1 shares we have sustained those determinations in their entirety consequently for both blocks of kci shares continued how the burden_of_proof is allocated we therefore leave this issue for another day petitioners’ aggregate basis as reported on their amended_return exceeded the correct value by or more and was a gross_valuation_misstatement a sec_6662 penalty generally will not apply to any portion of an underpayment resulting from positions taken on the taxpayer’s return for which the taxpayer had reasonable_cause and with respect to which the taxpayer acted in good_faith see sec_6664 petitioners claim that they relied reasonably and in good_faith on mr mclellan and mr hughes’ colleagues at kpmg and that they otherwise had reasonable_cause for the tax bases in the kci shares claimed on the amended returndollar_figure petitioners did not raise this affirmative defense or plead any of the relevant facts in their petition and they did not file a reply to respondent’s amendment to answer in which respondent first asserted the gross_valuation_misstatement penalty with respect to the kci shares’ reported bases ordinarily an affirmative defense not pleaded is deemed to be waived gustafson v commissioner 97_tc_85 because respondent has not objected however and because both parties address the defense in their briefs we will treat it as an issue tried by implied consent of the parties under rule b in their posttrial briefs petitioners also raised the substantial_authority reasonable basis and adequate_disclosure defenses these defenses are not defenses to the gross_valuation_misstatement penalty see sec_6662 providing for reduction of the amount of the understatement computed under sec_6662 for purposes of determining the existence of a substantial_understatement of tax by the portion of the understatement attributable to any_tax position for which the taxpayer had substantial_authority or if the relevant facts were adequately disclosed on or in an attachment to the taxpayer’s return for which the taxpayer had a reasonable basis see also eg 132_tc_161 where a taxpayer asserted a continued we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs including t he taxpayer’s mental and physical condition as well as sophistication with respect to the tax laws at the time the return was filed kees v commissioner tcmemo_1999_41 77_tcm_1374 accord ruckman v commissioner tcmemo_1998_83 75_tcm_1880 escrow connection inc v commissioner tcmemo_1997_17 73_tcm_1705 reliance on professional advice will absolve the taxpayer if such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs otherwise a taxpayer may show that he took the tax position at issue because of an honest reasonable misunderstanding of fact or law id reliance on professional advice where a taxpayer claims reliance on professional advice sec_6664 will apply if the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to continued substantial_authority defense holding the taxpayer liable for the gross_valuation_misstatement penalty but analyzing the defense only in connection with the substantial_understatement_penalty aff’d 408_fedappx_908 6th cir justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir the record establishes that petitioners did not satisfy this test with respect to any of their advisers with respect to mr mclellan mr hughes acknowledged that mr mclellan was not familiar with u s tax law and did not opine on the u s -u k tax_treaty mr mclellan thus plainly lacked sufficient expertise to justify reliance with respect to a position taken on a u s tax_return as to the application of u s law second mr hughes testified that while he did not formally engage mr mclellan during a lunch meeting he provided all the relevant details and facts that were needed for mr mclellan to reach a conclusion on the basis of the application of u k tax law petitioners have not established what information was provided and it is not clear that the information necessary to a u s tax law analysis in these circumstances was coextensive with that necessary to a u k tax law analysis the evidence indicates that mr hughes did not provide the necessary and accurate information required by neonatology’s second prong third although mr hughes testified that mr mclellan told him that mrs hughes would take fair_market_value bases in the gift shares under u k law mr hughes also testified that mr mclellan provided no advice as to the gifts’ u s tax consequences hence mr hughes could not have actually relied in good_faith upon mr mclellan’s advice in taking the tax position at issue--that is the position that under u s income_tax law mrs hughes took fair_market_value bases in the kci shares consequently with respect to mr mclellan petitioners fail all three prongs of the neonatology test with respect to mr hughes’ colleagues at kpmg he testified that jeff sargent an international executive tax partner who had specialized in individual income_tax returns for u s citizens resident in the u k and europe for to years had advised him that the gifts of kci shares to mrs hughes would be tax- free for u s tax purposes even if we accept mr hughes’ brief testimony concerning mr sargent’s qualifications as evidence of sufficient expertise to justify reliance petitioners still face two obstacles first mr hughes offered no testimony as to what information he provided to mr sargent indeed his testimony reflects that he merely asked mr sargent informally to confirm his own prior conclusion about the gifts’ u s tax consequences second mr hughes could not have actually relied on mr sargent’s alleged advice in taking the tax position at issue--namely that gifts of the kci shares were income-taxable transactions such that mrs hughes would receive stepped-up bases this position is directly contrary to mr sargent’s advice that the gifts would be tax-free for u s tax purposes accordingly petitioners have not satisfied the neonatology test with respect to mr sargent finally mr hughes testified that while attending a kpmg seminar in washington during or around he spoke with a couple of partners who did work in the estate and gift area who advised him that the gifts were taxable mr hughes did not provide any further information about these unnamed individuals’ qualifications or expertise he did not describe what information if any he provided to them to elicit their opinions moreover mr hughes did not testify that these individuals advised him what bases mrs hughes would take in the shares which is the ultimate tax position at issue petitioners thus offered no evidence to satisfy any of neonatology’s three prongs with respect to the unnamed advisers in sum the record establishes that petitioners do not qualify for the reasonable reliance affirmative defense misunderstanding of fact or law in addition to reasonable reliance on professional advice a second alternative c ircumstance that may indicate reasonable_cause and good_faith is an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs according to his testimony mr hughes’ rationale for the tax position at issue--that his gifts of kci shares to mrs hughes were taxable to him at the times of the gifts and that she took fair market values bases in the shares--was as follows after initially believing in that the gifts had been nontaxable and that petitioners had zero bases in the kci shares when they were sold upon reconsidering these transactions in he interpreted sec_1041 and the regulations thereunder as providing that any transfer of property including by gift to a nonresident_alien spouse was taxable to the donor spouse for income_tax purposes and in mistakenly reviewing the new treaty rather than the one in effect when the gifts were made he concluded that--although he was a u s citizen--under the treaty he was not subject_to u s capital_gains_tax on the transfer by virtue of his then u k residency as we have explained the gifts did not generate income to mr hughes so it was irrelevant whether under the applicable tax_treaty the united_states could tax a u s citizen resident in the united kingdom on capital_gain mr hughes plainly misunderstood the law applicable to the gifts considering mr hughes’ experience knowledge and education this misunderstanding was not reasonable as of when petitioners took the tax position at issue in their amended_return mr hughes had worked for more than years as a tax professional at kpmg where he advised clients on the u s tax consequences of cross-border transactions for almost of those years he had been a kpmg partner although he had no expertise in individual tax matters or tax_treaty interpretation he did have sufficient experience to know that--as with any authority he might consult when advising a client on a tax issue--he needed to check the new treaty’s effective date before relying upon it mr hughes’ extensive experience also renders his misinterpretation of sec_1041 difficult to account for as explained above sec_1041 provides for nonrecognition on interspousal transfers and sec_1041 provides that sec_1041 does not apply where the transferee spouse is a nonresident_alien when a nonrecognition_provision does not apply to a transaction recognition is not automatically required other nonrecognition provisions may apply or the transaction may be one in which no income is realized as is true with regard to the donor when the transaction is a gift the foregoing principles represent fundamental premises of income_taxation mr hughes should reasonably have learned or at least been aware of them in studying for his c p a licensing exam and if he did not these fundamentals should not reasonably have eluded him throughout his kpmg career finally even if mr hughes’ misreading of sec_1041 had been reasonable his misreading of the treaty was not although mr hughes primarily advised corporate clients the rule that u s citizens are subject_to federal income_taxation on their worldwide income is fundamental to u s tax law see eg 265_us_47 135_tc_222 for this reason as mr hughes must as a u s international tax expert have been well aware u s income_tax treaties regularly include a saving clause that allows the u s to tax its citizens’ income as if the treaty were not in effect see eg 86_tc_971 on the amended income_tax return mr hughes asserted that the new treaty did not include such a clause but the new treaty does include a saving clause in article general scope paragraph subject_to the exceptions in paragraph see convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital_gains u s -u k art i para date t i a s no big_number given his extensive knowledge of and experience with u s tax law mr hughes should have realized that the conclusion he reached--that the kci shares’ bases would be stepped up to fair_market_value such that the built-in_gain in those shares would never be subject_to tax in either the united_states or the united kingdom--was too good to be true petitioners have not shown that mr hughes’ misreading of sec_1041 and the tax_treaty was reasonable in light of all of the facts and circumstances see sec_1_6664-4 income_tax regs conclusion for the foregoing reasons we will sustain respondent’s determination of a gross_valuation_misstatement penalty with respect to petitioners’ overstatement of their bases in the kci shares on their amended return because we find the gross_valuation_misstatement penalty applicable to any underpayment resulting from respondent’s determinations with respect to petitioners’ bases in the kci shares we need not address whether the substantial_understatement and negligence penalties would also apply to this portion of petitioners’ underpayment see sec_1_6662-2 income_tax regs b other accuracy-related_penalties sec_6662 and b and provides for the imposition of a penalty on the portion of an underpayment_of_tax required to be shown on a return that is attributable to negligence disregard of rules and regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it constitutes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 disregard of rules and regulations includes any careless reckless or intentional disregard of rules or regulations including the code the regulations thereunder and guidance published by irs sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax as to an individual is an understatement that exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 respondent determined penalties on each of these two grounds in the notice_of_deficiency and on brief contends these penalties apply with regard to the settled issues respondent’s argument concerning negligence and disregard of rules or regulations is easily answered sec_7491 places the burden of producing evidence to support a penalty determination on respondent respondent did produce and the record does include some evidence to support a penalty determination as to one of the settled issues the unrelated transaction the parties agreed upon the penalty applicable to that settled issue before trial at no point however did respondent produce evidence relevant to the other settled issues and the record does not otherwise contain any such evidence absent any evidence that petitioners were negligent or disregarded rules and regulations with regard to these other settled issues we cannot sustain respondent’s penalty determination on the grounds of negligence or disregard of rules and regulations whether a substantial_understatement exists and if so in what amount will depend upon the recalculation of petitioners’ tax_liability on the basis of the stipulations of settled issues the parties’ other concessions and the holdings reached in this opinion we leave these calculations to the parties under rule to the extent a substantial_understatement within the meaning of sec_6662 exists with respect to the tax stated on the amended_return petitioners will be liable for the penalty under sec_6662 and b with respect to the portion of the underpayment attributable to settled issues other than the unrelated transaction unless they can establish an affirmative defense petitioners point to three reasonable_cause and good_faith substantial_authority and reasonable basis and adequate_disclosure we have outlined the law applicable to the reasonable_cause and good-faith defense above see supra pp under sec_6662 the amount of an understatement of income_tax is reduced for any item that is supported by substantial_authority or if the taxpayer adequately disclosed relevant facts on the return or an attachment statement by a reasonable basis the substantial_authority standard is an objective one and involves an analysis of the law and its application to relevant facts sec_1_6662-4 income_tax regs the substantial_authority standard is less stringent than the more_likely_than_not standard but more stringent than the reasonable basis standard id the reasonable basis standard in turn is significantly higher than not frivolous or not patently improper and is not satisfied by a return position that is merely arguable or that is merely a colorable claim sec_1_6662-3 income_tax regs in raising these three defenses to the substantial_understatement_penalty petitioners face the same problem that respondent faced in arguing for the negligence and disregard of rules and regulations penalties the record contains no evidence tending to suggest that petitioners reasonably relied upon professional advice reasonably misunderstood fact or law or had substantial_authority or even a reasonable basis for the positions they took on their amended_return with regard to the settled issues petitioners presented some evidence to support their arguments that mr hughes reasonably relied upon professional advice with regard to mrs hughes’ bases in the kci shares that he had substantial_authority for the bases claimed on the amended_return and that he had a reasonable basis for that position and adequately disclosed it in the statement attached to the amended_return with regard to the settled issues however presumably because they were settled the parties did not address them during trial in their stipulation of facts or in their joint or respective exhibits for the foregoing reasons to the extent the parties’ rule computation reflects that a substantial_understatement exists with respect to the tax stated on petitioners’ amended_return petitioners will be liable for the substantial_understatement_penalty for with respect to the portion of their underpayment attributable to the settled issues other than the unrelated transaction the court has considered all of the parties’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
